Order entered February 20, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01383-CV

     ENTERPRISE PRODUCTS PARTNERS, L.P. AND ENTERPRISE PRODUCTS
                 OPERATING LLC, Appellants/Cross-appellees

                                              V.

   ENERGY TRANSFER PARTNERS, L.P. AND ENERGY TRANSFER FUEL, L.P.,
                      Appellees/Cross-appellants

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-12667

                                          ORDER
       Before the Court is appellants’ February 17, 2015, second unopposed motion for

extension of time to file their brief. We GRANT the motion and ORDER appellants file their

brief no later than March 30, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE